IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Susan Riley,                        :
                    Petitioner      :
                                    :
               v.                   : No. 238 C.D. 2016
                                    :
Workers' Compensation Appeal        :
Board (Commonwealth of              :
Pennsylvania),                      :
                Respondent          :



                                 ORDER


               AND NOW, this 24th day of January, 2017, IT IS HEREBY
ORDERED that the above-captioned opinion filed December 8, 2016, shall
be designated OPINION rather than Memorandum Opinion, and it shall
be reported.



                          __________________________________
                          JULIA K. HEARTHWAY, Judge